DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on September 21, 2022 are entered into the file. Currently, claims 21 and 29 are amended; claim 36 is new; claims 1-12, 17-20, 22-24, 26, 28, and 35 are canceled; resulting in claims 13-16, 21, 25, 27, 29-34, and 36 pending for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claims 13-16, 21, 25, 27, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP H1191041, previously cited) in view of Tominaga et al. (JP 2008-110532, previously cited), Suga ‘929 (US 2007/0237929, previously cited), Noda et al. (JP 2010-083043, previously cited), and Iriyama (US 2001/0019761, previously cited).
Regarding claims 21 and 29-33, Mori teaches a painted insert film (1; decorative sheet) comprising an acrylic film (2; transparent film layer, [0019]), a design layer (3; pattern layer, [0020]), an adhesive ink layer (4; heat sealing layer, [0022]), and an acrylonitrile butadiene styrene (ABS) film (5; substrate layer, [0023]) provided in that order (Fig. 1, [0017]).
The limitation reciting “for an automobile interior” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the decorative sheet. Nevertheless, Mori teaches that the painted insert film is suitable for use as an interior part of an automobile [0001].
Mori teaches that the acrylic film (2; transparent film layer) has excellent transparency and can consist of a thermoplastic resin such as polymethyl methacrylate ([0019]), and that the design layer (3; pattern layer) can be made of a coloring ink containing acrylic resin as the single binder resin of the ink [0020]. Mori further teaches that the adhesive ink layer (4; heat sealing layer) can contain a vinyl-based resin or an acrylic resin as a main component in order to firmly and easily bond the acrylic film and the ABS film by thermal laminating ([0022]), but does not expressly teach that the heat sealing layer consists of a resin in which an acrylic-based resin and a vinyl chloride-acetate resin are mixed at the claimed mass ratio.
However, in the analogous art of decorative sheets for vehicle interiors, Tominaga et al. teaches a decorative sheet comprising a base material (1) made of ABS resin, an ASA resin sheet (2), a heat sealant layer (3), a pattern layer (4), and a transparent acrylic resin sheet (5) ([0001], [0015]). The heat sealant layer consists of a binder resin in which an acrylic resin and vinyl chloride-vinyl acetate copolymer are preferably combined at a ratio of 50:50 to 70:30 in order to achieve a decorative sheet having optimal interlayer strength after thermal lamination ([0017]-[0018]).
Given that Mori and Tominaga et al. both teach forming their decorative sheets by thermal lamination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the painted insert film of Mori by forming the heat sealing layer from a mixture of an acrylic-based resin and a vinyl chloride-acetate resin having a mass ratio meeting the claimed range, as taught by Tominaga et al., in order to produce a decorative sheet having optimal interlayer strength. Furthermore, Tominaga et al. teaches a mass ratio at which an acrylic-based resin and a vinyl chloride-acetate resin are mixed which overlaps the ranges of claims 21 and 29. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed basis weight of the heat sealing layer relative to the basis weight of the pattern layer, Mori and Tominaga et al. are silent to a basis weight of the heat sealing layer and of the pattern layer. However, in the analogous art of decorative sheets for automobile interiors, Suga ‘929 teaches a decorative sheet (10, [0026], Fig. 1) having a layer structure obtained by successively laminating a substrate (11, [0029]), an adhesive layer (12; heat sealing layer, [0051]), a colored layer (13; pattern layer, [0060]), and a transparent resin layer (14, [0079]).
Suga ‘929 teaches that a basis weight (coating amount) of the adhesive layer is preferably within the range of 1 to 20 g/m2 to promote interlayer adhesion by forming a flat, level surface and to prevent foaming of residual solvent during molding [0059]. It is noted that the motivation taught by Suga ‘929 for maintaining a coating amount of the heat sealing layer below 20 g/m2–to prevent solvent foaming–is the same as that provided by the instant specification for maintaining a basis weight of the heat sealing layer below 150% with respect to a basis weight of the pattern layer (see paragraph [0160]).
According to the teachings of Suga ‘929, in order to meet the claimed range of and 33% to 98%, a basis weight of the pattern layer must be within the range of 0.33 to 19.6 g/m2. Although Suga ‘929 teaches that a thickness of the colored layer (13; pattern layer) may be within the range of 1.0 to 10.0 µm ([0078]), the reference does not expressly teach a value for the basis weight of the pattern layer.
However, in the analogous art of decorative molded sheets for automobile interior parts, Noda et al. teaches a decorative sheet (1, [0009]) comprising a base film substrate (11; substrate, [0010]), a pattern layer (14, [0020]), and a heat seal layer (15, [0024]). The pattern layer has a thickness within the range of 5 to 40 µm and is formed at a basis weight (coating amount) of 3 g/m2 in order to impart a high-quality design to the decorative sheet ([0020], [0033]). The value taught by Noda et al. for the basis weight of the pattern layer falls within the desired range to meet the claim limitations and is also consistent with the basis weight of the pattern layer in the instant specification (see paragraph [0180]).
Given that the decorative sheets of Mori, Tominaga et al., Suga ‘929, and Noda et al. may all be formed by injection molding and that the pattern layer thicknesses taught by Suga ‘929 and Noda et al. overlap, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al. by specifying a relative basis weight between the heat sealing layer and the pattern layer meeting the claimed range, as taught by Suga ‘929 and Noda et al., in order to prevent foaming of residual solvent during molding and to impart a high-quality design to the decorative sheet. Furthermore, Suga ‘929 and Noda et al. teach a basis weight of the heat sealing layer relative to a basis weight of the pattern layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed amount of solvent volatilized from the decorative sheet, the combination of references does not expressly teach that an amount of solvent volatilized from 0.1 m2 of the decorative sheet is less than 1.6 mg. However, as noted above, Suga ‘929 teaches that when the coating amount of the adhesive layer is too high, a large amount of solvent remains in the decorative sheet the decorative sheet suffers from solvent foaming, resulting in an orange peel texture [0059]. Therefore, it would have been obvious to one of ordinary skill in the art to reduce the amount of solvent volatilized from the decorative sheet to within the claimed range by optimizing the result-effective variable of a coating amount of the heat sealing layer through routine experimentation, especially given the teachings in Suga ‘929 regarding the desire to prevent an orange peel effect from occurring due to solvent foaming within the decorative sheet. See MPEP 2144.05(II).
With respect to the claimed air entrapment, although it is acknowledged that all of the claimed physical properties are not explicitly recited by Mori in view of Tominaga et al., Suga ‘929, and Noda et al., the combination of references teaches all of the claimed features/materials/layers. Therefore, the claimed physical properties, i.e. wherein no air is entrapped at an interface between the substrate layer and the heat sealing layer, would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification only teaches that the air entrapment at the interface between the heat sealing layer and the substrate layer is suppressed when the basis weight of the heat sealing layer relative to the basis weight of the pattern layer is 30% or more and 150% or less, which is satisfied by the prior art combination. The instant specification has not provided teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Although Mori and Suga ‘929 both teach transparent film layers formed adjacent to their respective pattern layers in order to impart good weather resistance to the decorative sheets (Mori, [0003]; Suga ‘929, [0019]), the combination of references does not expressly teach a surface protection layer that is provided on a front surface of the transparent film layer. However, in the analogous art of decorative sheets for automotive interiors, Iriyama teaches a decorative sheet (S) for in-mold decorating injection molding comprising a base sheet (1, 1A) formed of two layers (11; surface protection layer and 12; transparent film layer), a decorative layer (3; pattern layer), a primer layer (4), and a bonding layer (2) (Fig. 1(C), [0032], [0038]).
Iriyama teaches that suitable materials for forming the base sheet (1, 1A) include acrylic resins, such as polymethyl (meth)acrylate or polybutyl (meth)acrylate, or fluoride resins, such as polyvinyl fluoride of polyvinylidene fluoride, wherein the two layers (11, 12) of the base sheet can be formed of different materials ([0037]-[0038]). Iriyama teaches that the base sheet can be formed of a transparent material so that the decorative layer on the inner surface can be seen through the base sheet [0036]. Iriyama further teaches that the base sheet can be formed of a moldable resin so that the decorative sheet can be bonded to an irregular surface, and that a base sheet formed of acrylic resin has satisfactory weathering and abrasion resistance ([0036], [0039]).
It would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, and Noda et al. by providing a surface protection layer on a front surface of the transparent film layer, wherein the surface protection layer consists of a single resin selected from the claimed acrylic-based resins or fluororesins, as taught by Iriyama, for the benefit of imparting additional protection to the pattern layer and the surface of the decorative sheet and to enable the surface of the decorative sheet to be molded to conform to an irregular surface.
Regarding claims 13 and 14, Mori in view of Tominaga et al., Suga ‘929, Noda et al., and Iriyama teaches all of the limitations of claim 29 above. Mori teaches that the painted insert film is configured such that a design layer (3; pattern layer) is provided on an acrylic film (2; transparent film layer) and an ABS film (5; substrate layer) is laminated on the design layer via an adhesive ink layer (4; heat sealing layer) (Fig. 1, [0008]-[0009]), and Iriyama teaches a base sheet (1, 1A) formed of two layers (11; surface protection layer and 12; transparent film layer). Therefore, the combination of references teaches a decorative sheet which is a laminate that consists of a substrate layer (5, Mori), a heat sealing layer (4, Mori), a pattern layer (3, Mori), a transparent film layer (2, Mori), and a surface protection layer (11, Iriyama).
Regarding claims 15 and 16, Mori in view of Tominaga et al., Suga ‘929, Noda et al., and Iriyama teaches all of the limitations of claim 29 above. Mori further teaches that the total thickness of the painted insert film (1; decorative sheet) is preferably 350 to 1700 µm ([0026]), and Iriyama teaches that the thickness of the base sheets (1, 1A) is generally within the range of about 30 to about 500 µm [0041]. Thus, the combination of references teaches that a total thickness of the decorative sheet is in the range of about 380 to 2200 µm, which overlaps the claimed range.
Mori further teaches that the thickness of the acrylic film (2; transparent film layer) is preferably in the range of 50 to 250 µm ([0019]), and that the thickness of the ABS film (5; substrate layer) is preferably in the range of 100 to 1500 µm [0023]. Thus, Mori teaches that a thickness ratio of the acrylic film to the ABS film is 250:100 to 50:1500, or 1:0.4 to 1:30, which overlaps the claimed range.
The combination of Mori and Iriyama teach a range of the total thickness of the decorative sheet which overlaps the claimed range, and Mori teaches a thickness ratio of the transparent film layer to the substrate layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I). 
Regarding claims 25 and 27, Mori in view of Tominaga et al., Suga ‘929, Noda et al., and Iriyama teaches all of the limitations of claims 21 and 29 above, and as noted above, Mori teaches that the acrylic film (2; transparent film layer) can consist of polymethyl methacrylate [0019].

Claim 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP H1191041, previously cited) in view of Tominaga et al. (JP 2008-110532, previously cited), Suga ‘929 (US 2007/0237929, previously cited), Noda et al. (JP 2010-083043, previously cited), and Saito (JP 2015-091664, previously cited).
Regarding claims 29 and 34, Mori teaches a painted insert film (1; decorative sheet) comprising an acrylic film (2; transparent film layer, [0019]), a design layer (3; pattern layer, [0020]), an adhesive ink layer (4; heat sealing layer, [0022]), and an acrylonitrile butadiene styrene (ABS) film (5; substrate layer, [0023]) provided in that order (Fig. 1, [0017]).
The limitation reciting “for an automobile interior” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the decorative sheet. Nevertheless, Mori teaches that the painted insert film is suitable for use as an interior part of an automobile [0001].
Mori teaches that the acrylic film (2; transparent film layer) has excellent transparency and can consist of a thermoplastic resin such as polymethyl methacrylate ([0019]), and that the design layer (3; pattern layer) can be made of a coloring ink containing acrylic resin as the single binder resin of the ink [0020]. Mori further teaches that the adhesive ink layer (4; heat sealing layer) can contain a vinyl-based resin or an acrylic resin as a main component in order to firmly and easily bond the acrylic film and the ABS film by thermal laminating ([0022]), but does not expressly teach that the heat sealing layer consists of a resin in which an acrylic-based resin and a vinyl chloride-acetate resin are mixed at the claimed mass ratio.
However, in the analogous art of decorative sheets for vehicle interiors, Tominaga et al. teaches a decorative sheet comprising a base material (1) made of ABS resin, an ASA resin sheet (2), a heat sealant layer (3), a pattern layer (4), and a transparent acrylic resin sheet (5) ([0001], [0015]). The heat sealant layer consists of a binder resin in which an acrylic resin and vinyl chloride-vinyl acetate copolymer are preferably combined at a ratio of 50:50 to 70:30 in order to achieve a decorative sheet having optimal interlayer strength after thermal lamination ([0017]-[0018]).
Given that Mori and Tominaga et al. both teach forming their decorative sheets by thermal lamination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the painted insert film of Mori by forming the heat sealing layer from a mixture of an acrylic-based resin and a vinyl chloride-acetate resin having a mass ratio meeting the claimed range, as taught by Tominaga et al., in order to produce a decorative sheet having optimal interlayer strength. Furthermore, Tominaga et al. teaches a mass ratio at which an acrylic-based resin and a vinyl chloride-acetate resin are mixed which overlaps the ranges of claims 21 and 29. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed basis weight of the heat sealing layer relative to the basis weight of the pattern layer, Mori and Tominaga et al. are silent to a basis weight of the heat sealing layer and of the pattern layer. However, in the analogous art of decorative sheets for automobile interiors, Suga ‘929 teaches a decorative sheet (10, [0026], Fig. 1) having a layer structure obtained by successively laminating a substrate (11, [0029]), an adhesive layer (12; heat sealing layer, [0051]), a colored layer (13; pattern layer, [0060]), and a transparent resin layer (14, [0079]).
Suga ‘929 teaches that a basis weight (coating amount) of the adhesive layer is preferably within the range of 1 to 20 g/m2 to promote interlayer adhesion by forming a flat, level surface and to prevent foaming of residual solvent during molding [0059]. It is noted that the motivation taught by Suga ‘929 for maintaining a coating amount of the heat sealing layer below 20 g/m2–to prevent solvent foaming–is the same as that provided by the instant specification for maintaining a basis weight of the heat sealing layer below 150% with respect to a basis weight of the pattern layer (see paragraph [0160]).
According to the teachings of Suga ‘929, in order to meet the claimed range of 33% to 98%, a basis weight of the pattern layer must be within the range of 0.33 to 19.6 g/m2. Although Suga ‘929 teaches that a thickness of the colored layer (13; pattern layer) may be within the range of 1.0 to 10.0 µm ([0078]), the reference does not expressly teach a value for the basis weight of the pattern layer.
However, in the analogous art of decorative molded sheets for automobile interior parts, Noda et al. teaches a decorative sheet (1, [0009]) comprising a base film substrate (11; substrate, [0010]), a pattern layer (14, [0020]), and a heat seal layer (15, [0024]). The pattern layer has a thickness within the range of 5 to 40 µm and is formed at a basis weight (coating amount) of 3 g/m2 in order to impart a high-quality design to the decorative sheet ([0020], [0033]). The value taught by Noda et al. for the basis weight of the pattern layer falls within the desired range to meet the claim limitations and is also consistent with the basis weight of the pattern layer in the instant specification (see paragraph [0180]).
Given that the decorative sheets of Mori, Tominaga et al., Suga ‘929, and Noda et al. may all be formed by injection molding and that the pattern layer thicknesses taught by Suga ‘929 and Noda et al. overlap, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al. by specifying a relative basis weight between the heat sealing layer and the pattern layer meeting the claimed range, as taught by Suga ‘929 and Noda et al., in order to prevent foaming of residual solvent during molding and to impart a high-quality design to the decorative sheet. Furthermore, Suga ‘929 and Noda et al. teach a basis weight of the heat sealing layer relative to a basis weight of the pattern layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed amount of solvent volatilized from the decorative sheet, the combination of references does not expressly teach that an amount of solvent volatilized from 0.1 m2 of the decorative sheet is less than 1.6 mg. However, as noted above, Suga ‘929 teaches that when the coating amount of the adhesive layer is too high, the decorative sheet suffers from solvent foaming, resulting in an orange peel texture [0059]. Therefore, it would have been obvious to one of ordinary skill in the art to reduce the amount of solvent volatilized from the decorative sheet to within the claimed range by optimizing the result-effective variable of a coating amount of the heat sealing layer through routine experimentation, especially given the teachings in Suga ‘929 regarding the desire to prevent an orange peel effect from occurring due to solvent foaming within the decorative sheet. See MPEP 2144.05(II).
With respect to the claimed air entrapment, although it is acknowledged that all of the claimed physical properties are not explicitly recited by Mori in view of Tominaga et al., Suga ‘929, and Noda et al., the combination of references teaches all of the claimed features/materials/layers. Therefore, the claimed physical properties, i.e. wherein no air is entrapped at an interface between the substrate layer and the heat sealing layer, would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification only teaches that the air entrapment at the interface between the heat sealing layer and the substrate layer is suppressed when the basis weight of the heat sealing layer relative to the basis weight of the pattern layer is 30% or more and 150% or less, which is satisfied by the prior art combination. The instant specification has not provided teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Although Mori and Suga ‘929 both teach transparent film layers formed adjacent to their respective pattern layers in order to impart good weather resistance to the decorative sheets (Mori, [0003]; Suga ‘929, [0019]), the combination of references does not expressly teach a surface protection layer that is provided on a front surface of the transparent film layer. However, in the analogous art of decorative sheets for vehicle interior parts, Saito teaches a decorative sheet (10) comprising a base material (12), a pattern layer (12), a transparent film layer (13), a primer layer (14), and a surface protective layer (15), wherein the surface protective layer consists of a silicon-based resin in the form of acrylic silicone (meth) acrylate (Fig. 1, [0011], [0021]). Saito teaches that the surface protective layer serves to improve the surface properties such as scratch resistance and chemical resistance of the decorative sheet without impairing the three-dimensional moldability ([0012], [0028]). Similar to Mori and Suga ‘929, Saito also teaches that the transparent film layer may comprise acrylic resin [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, and Noda et al. by including a silicon-based resin surface protective layer on a front surface side of the transparent film layer, as taught by Saito, in order to improve the scratch resistance and chemical resistance of the decorative sheet.
Claims 13-16, 21, 25, 27, and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP H1191041, previously cited) in view of Tominaga et al. (JP 2008-110532, previously cited), Suga ‘929 (US 2007/0237929, previously cited), Noda et al. (JP 2010-083043, previously cited), Kasai et al. (JP 2015-066856, machine translation via EPO provided), and Iriyama (US 2001/0019761, previously cited).
Regarding claims 21 and 29-33, Mori teaches a painted insert film (1; decorative sheet) comprising an acrylic film (2; transparent film layer, [0019]), a design layer (3; pattern layer, [0020]), an adhesive ink layer (4; heat sealing layer, [0022]), and an acrylonitrile butadiene styrene (ABS) film (5; substrate layer, [0023]) provided in that order (Fig. 1, [0017]).
The limitation reciting “for an automobile interior” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the decorative sheet. Nevertheless, Mori teaches that the painted insert film is suitable for use as an interior part of an automobile [0001].
Mori teaches that the acrylic film (2; transparent film layer) has excellent transparency and can consist of a thermoplastic resin such as polymethyl methacrylate ([0019]), and that the design layer (3; pattern layer) can be made of a coloring ink containing acrylic resin as the single binder resin of the ink [0020]. Mori further teaches that the adhesive ink layer (4; heat sealing layer) can contain a vinyl-based resin or an acrylic resin as a main component in order to firmly and easily bond the acrylic film and the ABS film by thermal laminating ([0022]), but does not expressly teach that the heat sealing layer consists of a resin in which an acrylic-based resin and a vinyl chloride-acetate resin are mixed at the claimed mass ratio.
However, in the analogous art of decorative sheets for vehicle interiors, Tominaga et al. teaches a decorative sheet comprising a base material (1) made of ABS resin, an ASA resin sheet (2), a heat sealant layer (3), a pattern layer (4), and a transparent acrylic resin sheet (5) ([0001], [0015]). The heat sealant layer consists of a binder resin in which an acrylic resin and vinyl chloride-vinyl acetate copolymer are preferably combined at a ratio of 50:50 to 70:30 in order to achieve a decorative sheet having optimal interlayer strength after thermal lamination ([0017]-[0018]).
Given that Mori and Tominaga et al. both teach forming their decorative sheets by thermal lamination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the painted insert film of Mori by forming the heat sealing layer from a mixture of an acrylic-based resin and a vinyl chloride-acetate resin having a mass ratio meeting the claimed range, as taught by Tominaga et al., in order to produce a decorative sheet having optimal interlayer strength. Furthermore, Tominaga et al. teaches a mass ratio at which an acrylic-based resin and a vinyl chloride-acetate resin are mixed which overlaps the ranges of claims 21 and 29. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed basis weight of the heat sealing layer relative to the basis weight of the pattern layer, Mori and Tominaga et al. are silent to a basis weight of the heat sealing layer and of the pattern layer. However, in the analogous art of decorative sheets for automobile interiors, Suga ‘929 teaches a decorative sheet (10, [0026], Fig. 1) having a layer structure obtained by successively laminating a substrate (11, [0029]), an adhesive layer (12; heat sealing layer, [0051]), a colored layer (13; pattern layer, [0060]), and a transparent resin layer (14, [0079]).
Suga ‘929 teaches that a basis weight (coating amount) of the adhesive layer is preferably within the range of 1 to 20 g/m2 to promote interlayer adhesion by forming a flat, level surface and to prevent foaming of residual solvent during molding [0059]. It is noted that the motivation taught by Suga ‘929 for maintaining a coating amount of the heat sealing layer below 20 g/m2–to prevent solvent foaming–is the same as that provided by the instant specification for maintaining a basis weight of the heat sealing layer below 150% with respect to a basis weight of the pattern layer (see paragraph [0160]).
According to the teachings of Suga ‘929, in order to meet the claimed range of 33% to 98%, a basis weight of the pattern layer must be within the range of 0.33 to 19.6 g/m2. Although Suga ‘929 teaches that a thickness of the colored layer (13; pattern layer) may be within the range of 1.0 to 10.0 µm ([0078]), the reference does not expressly teach a value for the basis weight of the pattern layer.
However, in the analogous art of decorative molded sheets for automobile interior parts, Noda et al. teaches a decorative sheet (1, [0009]) comprising a base film substrate (11; substrate, [0010]), a pattern layer (14, [0020]), and a heat seal layer (15, [0024]). The pattern layer has a thickness within the range of 5 to 40 µm and is formed at a basis weight (coating amount) of 3 g/m2 in order to impart a high-quality design to the decorative sheet ([0020], [0033]). The value taught by Noda et al. for the basis weight of the pattern layer falls within the desired range to meet the claim limitations and is also consistent with the basis weight of the pattern layer in the instant specification (see paragraph [0180]).
Given that the decorative sheets of Mori, Tominaga et al., Suga ‘929, and Noda et al. may all be formed by injection molding and that the pattern layer thicknesses taught by Suga ‘929 and Noda et al. overlap, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al. by specifying a relative basis weight between the heat sealing layer and the pattern layer meeting the claimed range, as taught by Suga ‘929 and Noda et al., in order to prevent foaming of residual solvent during molding and to impart a high-quality design to the decorative sheet. Furthermore, Suga ‘929 and Noda et al. teach a basis weight of the heat sealing layer relative to a basis weight of the pattern layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed amount of solvent volatilized from the decorative sheet, the combination of references does not expressly teach that an amount of solvent volatilized from 0.1 m2 of the decorative sheet is less than 1.6 mg. However, in the analogous art of decorative sheets for automobile interior parts, Kasai et al. teaches a decorative sheet having a small amount of residual solvent, comprising a base material layer (1), a surface protective layer (2), a colored layer (3), and an adhesive layer (4) ([0013]-[0015], [0075]). Kasai et al. teaches that decorative sheets typically comprise several ink layers containing solvent for diluting the binder resin, wherein increases in the number of layers of ink results in an increase in the amount of solvent laminated in the decorative sheet [0005]. To solve the problem of residual solvent remaining in the decorative sheet, the adhesive layer of Kasai et al. is provided with a filler (4a) to promote volatilization of the solvent from within the decorative sheet prior to molding ([0013], [0058], [0078]). Therefore, the amount of residual solvent can be reduced, which further suppresses processing defects and generation of odor during processing ([0005], [0011]).
Although Kasai et al. does not expressly teach a specific amount of solvent volatilized from 0.1 m2 of the decorative sheet, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, and Noda et al. by including a filler in the heat sealing layer, as taught by Kasai et al., in order to reduce the amount of residual solvent in the decorative sheet, thereby preventing processing defects and generation of odor during manufacturing. Furthermore, it would have been obvious to reduce the amount of solvent volatilized from the decorative sheet to within the claimed range by optimizing the result-effective variable of an amount of filler through routine experimentation. See MPEP 2144.05(II).
With respect to the claimed air entrapment, although it is acknowledged that all of the claimed physical properties are not explicitly recited by Mori in view of Tominaga et al., Suga ‘929, and Noda et al., the combination of references teaches all of the claimed features/materials/layers. Therefore, the claimed physical properties, i.e. wherein no air is entrapped at an interface between the substrate layer and the heat sealing layer, would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification only teaches that the air entrapment at the interface between the heat sealing layer and the substrate layer is suppressed when the basis weight of the heat sealing layer relative to the basis weight of the pattern layer is 30% or more and 150% or less, which is satisfied by the prior art combination. The instant specification has not provided teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Although Mori and Suga ‘929 both teach transparent film layers formed adjacent to their respective pattern layers in order to impart good weather resistance to the decorative sheets (Mori, [0003]; Suga ‘929, [0019]), the combination of references does not expressly teach a surface protection layer that is provided on a front surface of the transparent film layer. However, in the analogous art of decorative sheets for automotive interiors, Iriyama teaches a decorative sheet (S) for in-mold decorating injection molding comprising a base sheet (1, 1A) formed of two layers (11; surface protection layer and 12; transparent film layer), a decorative layer (3; pattern layer), a primer layer (4), and a bonding layer (2) (Fig. 1(C), [0032], [0038]).
Iriyama teaches that suitable materials for forming the base sheet (1, 1A) include acrylic resins, such as polymethyl (meth)acrylate or polybutyl (meth)acrylate, or fluoride resins, such as polyvinyl fluoride of polyvinylidene fluoride, wherein the two layers (11, 12) of the base sheet can be formed of different materials ([0037]-[0038]). Iriyama teaches that the base sheet can be formed of a transparent material so that the decorative layer on the inner surface can be seen through the base sheet [0036]. Iriyama further teaches that the base sheet can be formed of a moldable resin so that the decorative sheet can be bonded to an irregular surface, and that a base sheet formed of acrylic resin has satisfactory weathering and abrasion resistance ([0036], [0039]).
It would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, Noda et al., and Kasai et al. by providing a surface protection layer on a front surface of the transparent film layer, wherein the surface protection layer consists of a single resin selected from the claimed acrylic-based resins or fluororesins, as taught by Iriyama, for the benefit of imparting additional protection to the pattern layer and the surface of the decorative sheet and to enable the surface of the decorative sheet to be molded to conform to an irregular surface.
Regarding claims 13 and 14, Mori in view of Tominaga et al., Suga ‘929, Noda et al., Kasai et al., and Iriyama teaches all of the limitations of claim 29 above. Mori teaches that the painted insert film is configured such that a design layer (3; pattern layer) is provided on an acrylic film (2; transparent film layer) and an ABS film (5; substrate layer) is laminated on the design layer via an adhesive ink layer (4; heat sealing layer) (Fig. 1, [0008]-[0009]), and Iriyama teaches a base sheet (1, 1A) formed of two layers (11; surface protection layer and 12; transparent film layer). Therefore, the combination of references teaches a decorative sheet which is a laminate that consists of a substrate layer (5, Mori), a heat sealing layer (4, Mori), a pattern layer (3, Mori), a transparent film layer (2, Mori), and a surface protection layer (11, Iriyama).
Regarding claims 15 and 16, Mori in view of Tominaga et al., Suga ‘929, Noda et al., Kasai et al., and Iriyama teaches all of the limitations of claim 29 above. Mori further teaches that the total thickness of the painted insert film (1; decorative sheet) is preferably 350 to 1700 µm ([0026]), and Iriyama teaches that the thickness of the base sheets (1, 1A) is generally within the range of about 30 to about 500 µm [0041]. Thus, the combination of references teaches that a total thickness of the decorative sheet is in the range of about 380 to 2200 µm, which overlaps the claimed range.
Mori further teaches that the thickness of the acrylic film (2; transparent film layer) is preferably in the range of 50 to 250 µm ([0019]), and that the thickness of the ABS film (5; substrate layer) is preferably in the range of 100 to 1500 µm [0023]. Thus, Mori teaches that a thickness ratio of the acrylic film to the ABS film is 250:100 to 50:1500, or 1:0.4 to 1:30, which overlaps the claimed range.
The combination of Mori and Iriyama teach a range of the total thickness of the decorative sheet which overlaps the claimed range, and Mori teaches a thickness ratio of the transparent film layer to the substrate layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I). 
Regarding claims 25 and 27, Mori in view of Tominaga et al., Suga ‘929, Noda et al., Kasai et al., and Iriyama teaches all of the limitations of claims 21 and 29 above, and as noted above, Mori teaches that the acrylic film (2; transparent film layer) can consist of polymethyl methacrylate [0019].

Claim 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (JP H1191041, previously cited) in view of Tominaga et al. (JP 2008-110532, previously cited), Suga ‘929 (US 2007/0237929, previously cited), Noda et al. (JP 2010-083043, previously cited), Kasai et al. (JP 2015-066856, machine translation via EPO provided), and Saito (JP 2015-091664, previously cited).
Regarding claims 29 and 34, Mori teaches a painted insert film (1; decorative sheet) comprising an acrylic film (2; transparent film layer, [0019]), a design layer (3; pattern layer, [0020]), an adhesive ink layer (4; heat sealing layer, [0022]), and an acrylonitrile butadiene styrene (ABS) film (5; substrate layer, [0023]) provided in that order (Fig. 1, [0017]).
The limitation reciting “for an automobile interior” is considered functional language related to an intended use of the product and is accorded limited weight as the language does not further limit the structure of the decorative sheet. Nevertheless, Mori teaches that the painted insert film is suitable for use as an interior part of an automobile [0001].
Mori teaches that the acrylic film (2; transparent film layer) has excellent transparency and can consist of a thermoplastic resin such as polymethyl methacrylate ([0019]), and that the design layer (3; pattern layer) can be made of a coloring ink containing acrylic resin as the single binder resin of the ink [0020]. Mori further teaches that the adhesive ink layer (4; heat sealing layer) can contain a vinyl-based resin or an acrylic resin as a main component in order to firmly and easily bond the acrylic film and the ABS film by thermal laminating ([0022]), but does not expressly teach that the heat sealing layer consists of a resin in which an acrylic-based resin and a vinyl chloride-acetate resin are mixed at the claimed mass ratio.
However, in the analogous art of decorative sheets for vehicle interiors, Tominaga et al. teaches a decorative sheet comprising a base material (1) made of ABS resin, an ASA resin sheet (2), a heat sealant layer (3), a pattern layer (4), and a transparent acrylic resin sheet (5) ([0001], [0015]). The heat sealant layer consists of a binder resin in which an acrylic resin and vinyl chloride-vinyl acetate copolymer are preferably combined at a ratio of 50:50 to 70:30 in order to achieve a decorative sheet having optimal interlayer strength after thermal lamination ([0017]-[0018]).
Given that Mori and Tominaga et al. both teach forming their decorative sheets by thermal lamination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the painted insert film of Mori by forming the heat sealing layer from a mixture of an acrylic-based resin and a vinyl chloride-acetate resin having a mass ratio meeting the claimed range, as taught by Tominaga et al., in order to produce a decorative sheet having optimal interlayer strength. Furthermore, Tominaga et al. teaches a mass ratio at which an acrylic-based resin and a vinyl chloride-acetate resin are mixed which overlaps the ranges of claims 21 and 29. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed basis weight of the heat sealing layer relative to the basis weight of the pattern layer, Mori and Tominaga et al. are silent to a basis weight of the heat sealing layer and of the pattern layer. However, in the analogous art of decorative sheets for automobile interiors, Suga ‘929 teaches a decorative sheet (10, [0026], Fig. 1) having a layer structure obtained by successively laminating a substrate (11, [0029]), an adhesive layer (12; heat sealing layer, [0051]), a colored layer (13; pattern layer, [0060]), and a transparent resin layer (14, [0079]).
Suga ‘929 teaches that a basis weight (coating amount) of the adhesive layer is preferably within the range of 1 to 20 g/m2 to promote interlayer adhesion by forming a flat, level surface and to prevent foaming of residual solvent during molding [0059]. It is noted that the motivation taught by Suga ‘929 for maintaining a coating amount of the heat sealing layer below 20 g/m2–to prevent solvent foaming–is the same as that provided by the instant specification for maintaining a basis weight of the heat sealing layer below 150% with respect to a basis weight of the pattern layer (see paragraph [0160]).
According to the teachings of Suga ‘929, in order to meet the claimed range of 33% to 98%, a basis weight of the pattern layer must be within the range of 0.33 to 19.6 g/m2. Although Suga ‘929 teaches that a thickness of the colored layer (13; pattern layer) may be within the range of 1.0 to 10.0 µm ([0078]), the reference does not expressly teach a value for the basis weight of the pattern layer.
However, in the analogous art of decorative molded sheets for automobile interior parts, Noda et al. teaches a decorative sheet (1, [0009]) comprising a base film substrate (11; substrate, [0010]), a pattern layer (14, [0020]), and a heat seal layer (15, [0024]). The pattern layer has a thickness within the range of 5 to 40 µm and is formed at a basis weight (coating amount) of 3 g/m2 in order to impart a high-quality design to the decorative sheet ([0020], [0033]). The value taught by Noda et al. for the basis weight of the pattern layer falls within the desired range to meet the claim limitations and is also consistent with the basis weight of the pattern layer in the instant specification (see paragraph [0180]).
Given that the decorative sheets of Mori, Tominaga et al., Suga ‘929, and Noda et al. may all be formed by injection molding and that the pattern layer thicknesses taught by Suga ‘929 and Noda et al. overlap, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al. by specifying a relative basis weight between the heat sealing layer and the pattern layer meeting the claimed range, as taught by Suga ‘929 and Noda et al., in order to prevent foaming of residual solvent during molding and to impart a high-quality design to the decorative sheet. Furthermore, Suga ‘929 and Noda et al. teach a basis weight of the heat sealing layer relative to a basis weight of the pattern layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
With respect to the claimed amount of solvent volatilized from the decorative sheet, the combination of references does not expressly teach that an amount of solvent volatilized from 0.1 m2 of the decorative sheet is less than 1.6 mg. However, in the analogous art of decorative sheets for automobile interior parts, Kasai et al. teaches a decorative sheet having a small amount of residual solvent, comprising a base material layer (1), a surface protective layer (2), a colored layer (3), and an adhesive layer (4) ([0013]-[0015], [0075]). Kasai et al. teaches that decorative sheets typically comprise several ink layers containing solvent for diluting the binder resin, wherein increases in the number of layers of ink results in an increase in the amount of solvent laminated in the decorative sheet [0005]. To solve the problem of residual solvent remaining in the decorative sheet, the adhesive layer of Kasai et al. is provided with a filler (4a) to promote volatilization of the solvent from within the decorative sheet prior to molding ([0013], [0058], [0078]). Therefore, the amount of residual solvent can be reduced, which further suppresses processing defects and generation of odor during processing ([0005], [0011]).
Although Kasai et al. does not expressly teach a specific amount of solvent volatilized from 0.1 m2 of the decorative sheet, it would have been obvious to one of ordinary skill in the art to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, and Noda et al. by including a filler in the heat sealing layer, as taught by Kasai et al., in order to reduce the amount of residual solvent in the decorative sheet, thereby preventing processing defects and generation of odor during manufacturing. Furthermore, it would have been obvious to reduce the amount of solvent volatilized from the decorative sheet to within the claimed range by optimizing the result-effective variable of an amount of filler through routine experimentation. See MPEP 2144.05(II).
With respect to the claimed air entrapment, although it is acknowledged that all of the claimed physical properties are not explicitly recited by Mori in view of Tominaga et al., Suga ‘929, and Noda et al., the combination of references teaches all of the claimed features/materials/layers. Therefore, the claimed physical properties, i.e. wherein no air is entrapped at an interface between the substrate layer and the heat sealing layer, would be implicitly achieved by a composite with all the claimed features/materials/layers. The instant specification only teaches that the air entrapment at the interface between the heat sealing layer and the substrate layer is suppressed when the basis weight of the heat sealing layer relative to the basis weight of the pattern layer is 30% or more and 150% or less, which is satisfied by the prior art combination. The instant specification has not provided teachings that the claimed properties are obtainable only with the claimed features/layers/materials. Should the Applicant disagree, then it is requested that evidence is provided to support their position. See also MPEP 2112, 2112.01 and analogous burden of proof in MPEP 2113.
Although Mori and Suga ‘929 both teach transparent film layers formed adjacent to their respective pattern layers in order to impart good weather resistance to the decorative sheets (Mori, [0003]; Suga ‘929, [0019]), the combination of references does not expressly teach a surface protection layer that is provided on a front surface of the transparent film layer. However, in the analogous art of decorative sheets for vehicle interior parts, Saito teaches a decorative sheet (10) comprising a base material (12), a pattern layer (12), a transparent film layer (13), a primer layer (14), and a surface protective layer (15), wherein the surface protective layer consists of a silicon-based resin in the form of acrylic silicone (meth) acrylate (Fig. 1, [0011], [0021]). Saito teaches that the surface protective layer serves to improve the surface properties such as scratch resistance and chemical resistance of the decorative sheet without impairing the three-dimensional moldability ([0012], [0028]). Similar to Mori and Suga ‘929, Saito also teaches that the transparent film layer may comprise acrylic resin [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decorative sheet of Mori in view of Tominaga et al., Suga ‘929, Noda et al., and Kasai et al. by including a silicon-based resin surface protective layer on a front surface side of the transparent film layer, as taught by Saito, in order to improve the scratch resistance and chemical resistance of the decorative sheet.


Response to Arguments
Response-Specification
The previous objection to the specification is withdrawn in light of Applicant’s clarification on pages 6-7 of the remarks filed September 21, 2022. It is noted that paragraph [0209] of the as-filed specification further clarifies that the air entrapment property described in paragraphs [0173] and [0175] refers to air entrapment at the interface between the substrate layer and the heat sealing layer, which is consistent with the language of claim 29.

Response-Claim Objections
The previous objection to claim 21 is overcome by Applicant’s amendment to the claim in the response filed September 21, 2022.

Response-Claim Rejections - 35 USC § 112
The previous rejection of claims 13-16, 21, 25, 27, and 29-35 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is overcome by Applicant’s amendment to claim 29 incorporating the limitations of previous claim 35 in the response filed September 21, 2022.

Response-Claim Rejections - 35 USC § 103
Applicant's arguments, see pages 7-9 of the remarks filed September 21, 2022, have been fully considered but they are not persuasive.

The Applicant argues on pages 8-9 that “inherency theory” cannot be relied upon to arrive at the properties (a) and (b) recited in claim 29 in view of the evidence provided in Table 3 of the instant specification.
This argument is not persuasive. First, for the sake of clarification, it is noted that none of the prior art rejections above rely on inherency to address property (a), directed to the amount of solvent volatilized from 0.1 m2 of the decorative sheet. Each of the rejections above clearly acknowledges that this property is not expressly taught by the combination of references and explains how, based on the teachings of the prior art, it would have been obvious to one of ordinary skill in the art to arrive at the claimed property. Therefore, the Applicant’s arguments are not persuasive with respect to property (a).
With respect to property (b), directed to air entrapment at an interface between the substrate layer and the heat sealing layer, the Applicant’s argument that “inherency theory” cannot be relied upon in view of the data in Table 3 is not persuasive.
In looking to paragraph [0175] of the instant specification, the basis weight of the heat sealing layer (9) relative to the basis weight of the pattern layer (2) is said to be 30% or more and less than 100%, wherein such a basis weight enables the adhesion between the pattern layer and the substrate layer to be improved while reliably suppressing air entrapment between the pattern layer and the substrate layer. Based on this disclosure, it is understood that when the relative basis weight is less than 30%, the air entrapment property is not achieved and, conversely, when the relative basis weight is 30% or more, the air entrapment property is inherently achieved.
In looking to the data in Table 3, the “appearance evaluation” is a qualitative metric which is “good” when no air entrapment occurs at the interface and no foaming of the solvent occurs within the heat sealing layer and “poor” when either entrapment or foaming of the solvent occurs (see [0209] of the as-filed specification). The data in Table 3 does not specifically indicate whether a “poor” appearance evaluation has occurred due to air entrapment or due to solvent foaming. However, paragraph [0160] further states that when the relative basis weight is greater than 100%, although the appearance of the decorative sheet does not deteriorate (i.e. air entrapment does not occur), foaming of the solvent does occur. Therefore, it is clear based on the above disclosures that Comparative Examples 1 and 4 have a “poor” appearance evaluation due to air entrapment caused by the relative basis weight being less than 30%, while Comparative Examples 2, 3, and 5 have a “poor” appearance evaluation due to solvent foaming caused by the relative basis weight being greater than 150%.
Given that each of the inventive Examples has a “good” appearance evaluation, air entrapment does not occur and thus each of Examples 1-6 possesses property (b). As explained above, each of Comparative Examples 2, 3, and 5 also possesses property (b). Therefore, the only compositions shown in Table 3 that do not possess property (b) are Comparative Examples 1 and 3.
With respect to the prior art, Noda et al. is relied upon in the rejections above for its teaching of a pattern layer having a basis weight of 3 g/m2 [0033]. Suga ‘929 is relied upon for its teaching of a heat sealing layer having a basis weight of 1 to 20 g/m2, preferably 2 to 10 g/m2 [0059]. Therefore, the combination of references teaches a basis weight of the heat sealing layer relative to a basis weight of the pattern layer of 33% to 667%, preferably 67% to 333%. As explained above, in light of the disclosure in paragraph [0175] of the instant specification, the claimed air entrapment property is necessarily present when the relative basis weight is set to any 30% or more. Thus, the air entrapment property is necessarily present for any value of relative basis weight within the range taught by the prior art.
With respect to Applicant’s argument that, based on the cited references, one of ordinary skill in the art could have arrived with the same probability at (i) Examples 2, 4, and Comparative Examples 1-5 as (ii) compositions of Examples 1 and 3, this argument is not persuasive. Based on the teachings of a relative basis weight of 33 to 667% in the cited references, one of ordinary skill in the art would have arrived at Examples 1-6 or Comparative Examples 2, 3, and 5, but would not have been motivated to arrive at Comparative Examples 1 or 4.

Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not reach or render obvious the claimed invention of the instant application.

Independent claim 29 recites a decorative sheet for an automobile interior comprising: a substrate layer, a heat sealing layer, a pattern layer, a transparent film layer, and a surface protection layer provided in that order. The heat sealing layer consists of a resin in which an acrylic-based resin and a vinyl chloride-vinyl acetate resin are mixed at a mass ratio of 60:40 to 70:30. The pattern layer is made of an acrylic ink, wherein the acrylic ink comprises an acrylic-based resin, which is a single binder resin of the acrylic ink. The transparent film layer consists of a thermoplastic resin selected from polycarbonate, polymethylmethacrylate, and polypropylene. The surface protection layer consists of a single resin selected from acrylic-based resins, fluororesins, and silicon-based resins. A basis weight of the heat sealing layer is 33% or more and 98% or less relative to a basis weight of the pattern layer. An amount of solvent volatilized from 0.1 m2 of the decorative sheet is less than 1.6 mg, and no air is entrapped at an interface between the substrate layer and the heat sealing layer. Dependent claim 36 further recites that an amount of the acrylic ink in the pattern layer in a dried state is 3 g/m2.

The closest prior art to the claimed invention is Mori (JP H1191041). Mori teaches a painted insert film (1; decorative sheet) comprising an acrylic film (2; transparent film layer, [0019]), a design layer (3; pattern layer, [0020]), an adhesive ink layer (4; heat sealing layer, [0022]), and an acrylonitrile butadiene styrene (ABS) film (5; substrate layer, [0023]) provided in that order (Fig. 1, [0017]). Mori teaches that the acrylic film (2; transparent film layer) has excellent transparency and can consist of a thermoplastic resin such as polymethyl methacrylate [0019]. Mori teaches that the design layer (3; pattern layer) can be made of a coloring ink containing acrylic resin as the single binder resin of the ink, and that the adhesive ink layer (4; heat sealing layer) can contain a vinyl-based resin or an acrylic resin as a main component in order to firmly and easily bond the acrylic film and the ABS film by thermal laminating ([0020], [0022]).
Mori is silent to a basis weight of the heat sealing layer and of the pattern layer.
Suga ‘929 teaches a decorative sheet (10, [0026], Fig. 1) having a layer structure obtained by successively laminating a substrate (11, [0029]), an adhesive layer (12; heat sealing layer, [0051]), a colored layer (13; pattern layer, [0060]), and a transparent resin layer (14, [0079]). Suga ‘929 teaches that a basis weight (coating amount) of the adhesive layer is preferably within the range of 1 to 20 g/m2 to promote interlayer adhesion by forming a flat, level surface and to prevent foaming of residual solvent during molding [0059]. Noda et al. is relied upon in the rejections above for its teaching of a pattern layer having a basis weight of 3 g/m2 ([0033]), therefore, the combination of Suga ‘929 and Noda et al. teaches a basis weight of the heat sealing layer relative to a basis weight of the pattern layer of 33% to 667%, preferably 67% to 333%. Although this range establishes a prima facie case of obviousness over the claimed range of 33% or more and 98% or less, the evidence provided in Table 3 of the instant specification demonstrates unexpected results over the prior art.
Specifically, the claimed range of 33% or more and 98% or less demonstrates an unexpected improvement with respect to the amount of solvent volatilized from 0.1 m2 of the decorative sheet when the basis weight of the pattern layer is set to 3 g/m2. In looking to the data in Table 3, the upper endpoint of 98% has criticality with respect to the amount of solvent volatilized from 0.1 m2 of the decorative sheet, as Example 2 achieves a “good” solvent amount of 1.633 mg with a relative basis weight of 100%, while Example 3 is able to achieve an “excellent” solvent amount of 1.550 mg with a relative basis weight of 98%. Although Suga ‘929 teaches that solvent foaming is a problem when the coating amount of the adhesive layer is high (i.e. greater than 20 g/m2, [0059]), the combination of references does not specifically recognize that the amount of solvent volatilized from 0.1 m2 of the decorative sheet can be suppressed to below 1.6 mg when the basis weight of the pattern layer is 3 g/m2 and the basis weight of the heat sealing layer is 33% or more and 98% or less relative to the basis weight of the pattern layer. Therefore, the combination of limitations recited in claims 29 and 36 are commensurate in scope with the data presented in Table 3 of the instant specification and would not have been obvious over the cited prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785